EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dane Ellenbogen on 02/02/2022.

The application has been amended as follows: 


	Change claim 1 to:
	“A fabric comprising:
a tensile plastic core; and
a braided sleeve surrounding the tensile plastic core, the braided sleeve being made of four cotton fiber strands woven clockwise at a 45 degree angle and another four cotton fiber strands woven counter-clockwise at a 45 degree angle;
wherein the braided sleeve is fused to the tensile plastic core every three inches along the tensile plastic core.”

	Note: Applicant’s and examiner’s amendments to the Specification are based on the paragraph numbering assigned to the application publication (2021/0180218).



In the Specification, delete “40-weight” in Applicant’s amended paragraph [0023].

In the Specification, delete “with a plastic weld” in Applicant’s amended paragraph [0023]. 

In the Specification, delete “without retraction to the original dimensions” in Applicant’s amended paragraph [0023].

In the Specification, delete “, represented as the color blue,” in Applicant’s amended paragraph [0024].

In the Specification, delete “, represented as the color red,” in Applicant’s amended paragraph [0024].

In the Specification, delete “, represented as the color yellow,” in Applicant’s amended paragraph [0024].

In the Specification, delete “, represented as the color purple,” in Applicant’s amended paragraph [0024].




Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show a braided sleeve made of 4 cotton fiber strands woven clockwise and 4 cotton fiber strands woven counter-clockwise at 45 degree angles surrounding a plastic core and fused to the core at 3 inch increments along with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	02/02/2022